WARD, Circuit Judge
(dissenting). The general rule is that an executory contract of sale must state the quantity of goods to be delivered in order to be binding upon the parties. There is an exception that, where there is an established business, the parties may make a binding contract for tire supply of articles necessary to the requirements of that business. This is on the principle that the quantity is not left in the air, but is capable of a more or less reliable estimate. “Cerium est quod cerium reddi potest.” Such a contract is not a mere wish, will, or want contract.'
In the language of the contract under consideration there is pure surplusage, whether it be construed as a requirement contract or as a contract for 400 tons of paper with a reasonable variation one way or the other. In the former case tire estimate is perfectly useless. Brawley v. United States, 96 U. S. 172, 24 L. Ed. 622; Smoot v. United States, 237 U. S. 42, 35 Sup. Ct. 540, 59 L. Ed. 829; Marx v. Malting Co., 169 Fed. 582, 95 C. C. A. 80. In the latter case the reference to requirement is perfectly useless. Budge v. Smelting Co., 104 Fed. 498, 43 C. C. A. 665; Munson v. Grimwood, 249 Fed. 722, 161 C. C. A. 632.
This contract, executed December 31, 1915, covered a year from February 1, 1916, to January 31, 1917. I think it cannot be regarded as a requirement contract. The adventure was a new one. Although the Publishing Company had published supplements, it had never done so on a rotogravure press. When it made the contract, it had no such press, and did not get one ready to print for some three months after the contract was executed. How much paper would be required depended upon how many orders the company could get for this particu*907lat form of supplement. Of course, any estimate on the part of the Paper Company at the time the contract was executed would have been pure conjecture, and the Publishing Company could come very little nearer. It thought 400 tons would be less than its requirements, and that it would need three rotogravure presses; whereas the event proved that it only used about 83 tons for these supplements, and never needed more than one press.
The Paper Company drew the contract and inserted the quantity as 450 tons, which the Publishing Company before execution changed to 400 tons, saying that, if more were needed, it “would take up the matter with you later.” Subsequently the Paper Company wrote, complaining that the Publishing Company had taken but 112 tons, while “the contract is for 400 tons of paper, which is at the rate of 33 tons a mouth.” The Publishing Company wrote that the contract was for 400 ions for the year; no monthly delivery being specified. It appears, therefore, that at the time the contract was executed and for months afterwards the parties treated it as for 400 tons of paper, and not as for the requirements of the Publishing Company’s business, whatever they might be. Indeed, not until November did the Paper Company claim that its obligation was to deliver, not 400 tons of paper, but only so much as the rotogravure business of the Publishing Company required.
I think the judgment should he reversed.